Title: From Benjamin Franklin to Sartine, 2 August 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monseigneur,Passy, le 2. Aout 1780.
J’ai l’honneur de vous remercier de l’information contenue Dans la lettre que vous avez eu la bonté de m’ecrire hier au sujet des 16. Prisoniers amenés a Morlaix par le Corsaire la Princesse noire, ainsi que de l’offre que votre Excellence a bien volue me faire, de les envoyer en Angleterre par le parlementaire anglois qui est actuellement dans le port— J’accepte volontiers cette proposition et je prie votre Excellence de donner ses ordres en Consequence, et qu’on me remette le reçu du Capitaine Parlementaire, comme quoi il les reçoit pour le Compte des Americains—
Je suis avec Respect, Monseigneur, de votre Excellence le tres humble et tres obeissant serviteur.
M. De Sartine
